Case: 15-10383      Document: 00513468899         Page: 1    Date Filed: 04/18/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10383
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 18, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

TIFFANY TABER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:11-CR-96-36


Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Tiffany Taber, federal prisoner # 43283-177, was sentenced to 97 months
of imprisonment following her guilty plea conviction for conspiracy to possess
with intent to distribute a controlled substance in violation of 21 U.S.C. §§ 846
& 841(a)(1), (b)(1)(B). The 97-month sentence was agreed upon by the parties
pursuant to a binding plea agreement under Federal Rule of Criminal
Procedure 11(c)(1)(C).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10383     Document: 00513468899     Page: 2   Date Filed: 04/18/2016


                                  No. 15-10383

      Proceeding pro se, Taber now appeals the district court’s denial of her 18
U.S.C. § 3582(c)(2) motion for reduction of sentence based on Amendment 782
to the Sentencing Guidelines. Amendment 782, which became effective on
November 1, 2014, and applies retroactively, amended the drug quantity table
set forth at U.S.S.G. § 2D1.1(c), effectively lowering most drug-related base
offense levels by two levels. See U.S.S.G., App. C., Amend. 782; U.S.S.G.
§ 1B1.10(d).   The district court denied Taber’s § 3582(c)(2) motion on the
ground that the motion was barred by the explicit terms of the plea
agreement’s waiver, which provided, inter alia, that Taber waived her right “to
seek any future reduction in her sentence (e.g., based on a change in sentencing
guidelines or statutory law).”
      The district court’s decision whether to reduce a sentence under
§ 3582(c)(2) is reviewed for an abuse of discretion, and its interpretation of the
Guidelines is reviewed de novo. United States v. Henderson, 636 F.3d 713, 717
(5th Cir. 2011). We may affirm the district court’s judgment on any basis
supported by the record. See Sojourner T v. Edwards, 974 F.2d 27, 30 (5th Cir.
1992).
      Section 3582(c)(2) provides that a defendant’s sentence may be modified
if he was “sentenced to a term of imprisonment based on a sentencing range
that has subsequently been lowered by the Sentencing Commission.”
§ 3582(c)(2); see United States v. Doublin, 572 F.3d 235, 237 (2009). Taber’s
sentence was not based on the Guidelines.        Rather, Taber was sentenced
pursuant to a binding Rule 11(c)(1)(C) plea agreement. The plea agreement
did not call for Taber to be sentenced within a particular guidelines range or
provide that the 97-month sentence was based on the 188 to 235 month
guidelines range applicable to Taber’s drug offense, nor did it use any
guidelines range to establish the agreed upon term of imprisonment. See



                                        2
    Case: 15-10383    Document: 00513468899    Page: 3   Date Filed: 04/18/2016


                                No. 15-10383

Freeman v. United States, 131 S. Ct. 2685, 2697-98 (2011) (Sotomayor, J.,
concurring); United States v. Williams, 609 F.3d 368, 370-73 (5th Cir. 2010).
Thus, even if the waiver did not bar Taber’s motion, Taber’s sentence was not
derived from the Guidelines. According, the district court did not abuse its
discretion in denying Taber’s motion to reduce her sentence under § 3582(c)(2).
      For this reason, the district court’s judgment is AFFIRMED.




                                      3